In the United States Court of Federal Claims
                                           No. 10-156L

                                     (Filed: February 24, 2014)
                                            __________

 MCCLURG FAMILY FARM, LLC, et al.,               *
 for themselves and As Representatives of a      *   Rails-to-trails case; Cross-motions for partial
 Class of Similarly Situated Persons,            *   summary judgment; Ownership interests
                                                 *   under Iowa law; Stipulation – application of
                      Plaintiffs,                *   Burgess and Jenkins to the parcels in this
                                                 *   case; Railroad interests – easement versus
                                                 *   fee; Burden of proof where original
        v.
                                                 *   conveyance documents are missing;
                                                     Application of Iowa Code § 327G-77 to
 THE UNITED STATES,                              *
                                                     railroad lines owned in fee; Questions of
                                                 *
                                                     fact.
                        Defendant.               *
                                                 *
                                            __________

                                             OPINION
                                            __________

       Thomas Scott Stewart, Baker Sterchi Cowden & Rice, Kansas City, MO, for plaintiffs.

       Frank James Singer, Environment and Natural Resources Division, United States
Department of Justice, Washington, D.C., with whom was Acting Assistant Attorney General
Robert G. Dreher, for defendant.

ALLEGRA, Judge:

        Plaintiffs, landowners in Iowa, allege that their property was taken as a result of
defendant’s actions under the National Trails System Act (the Trails Act), 16 U.S.C. §§ 1241-51.
The court certified the class on July 27, 2010. Pending are cross-motions for partial summary
judgment regarding defendant’s liability as to the 360 parcels at issue. For the reasons that
follow, the court renders a split decision, concluding, as a matter of law, that defendant is liable
with respect to some of these parcels and not as to others. For still other parcels, the court
determines that the existence of genuine issues of material fact precludes a ruling as to liability.
The court’s determinations are summarized in the appendix that follows this opinion.

I.     BACKGROUND

        A brief recitation of the underlying facts sets the context for this decision.
        The class of plaintiffs in this case owns real estate that assertedly underlies or adjoins a
36.9 mile railroad corridor that runs through Dickinson and Osceola Counties, Iowa (the
Railroad Line). The Railroad Line was originally created by the Iowa Northwestern Railroad
(INW), which established the corridor through a combination of various forms of conveyance
and transfer.

        On September 5, 2008, INW filed a petition for an abandonment exemption with the
Surface Transportation Board (STB), 1 seeking permission to abandon the Railroad Line,
specifically a segment between milepost 215.4, west of Mackenzie Junction, to milepost 252.3,
west of Braaksma, located in Dickenson and Osceola Counties. On October 3, 2008, the Iowa
Trails Council filed a Request for Issuance of a Public Use Condition and Notice of Interim Trail
Use. On October 24, 2008, the STB issued a Notice of Interim Trail Use (NITU) 2 relating to the
Railroad Line identified above. Following several extensions of the negotiating period, on or
about August 31, 2009, INW and the Iowa Natural Heritage Foundation (the Foundation), on
behalf of the Dickinson County Trails Board and the Osceola County Conservation Board,
reached an agreement to purchase the Railroad Line from INW for interim trail use and
railbanking pursuant to section 8(d) of the Trails Act. By letter dated October 19, 2009, the
Foundation notified the STB of this agreement.

        On March 12, 2010, plaintiffs filed their complaint in this court seeking just
compensation under the Fifth Amendment for property they claim was taken when the STB
issued the NITU pursuant to the Trails Act. As mentioned, on July 27, 2010, the court certified a



       1
          The STB has exclusive authority over all the nation’s rail lines. See Chi. & N.W.
Transp. Co. v. Kalo Brick & Tile Co., 450 U.S. 311, 321 (1981). A railroad cannot terminate rail
service on a particular line without first getting the STB’s consent. See Barclay v. United States,
443 F.3d 1368, 1371 (Fed. Cir. 2006), cert. denied, 549 U.S. 1209 (2007).

       2
          There are three ways to terminate rail service. First, a railroad can apply to the STB for
permission to discontinue service. See 49 U.S.C. § 10903(d)(2). Second, a railroad can ask the
STB for permission to abandon the rail line through a proceeding. See id. at § 10903(d)(1).
Finally, under the Trails Act, a railroad can terminate service through a process known as
“railbanking.” Under the railbanking process, the railroad must first file an abandonment
application under 49 U.S.C. § 10903, or a Notice of Exemption from that process under 49
U.S.C. § 10502. Thereafter, a third party may ask the STB to issue a NITU so that the former
railway can be used for interim trail use. The interim trail is subject to the “possible future
reconstruction and reactivation of the right-of-way for rail service.” 49 C.F.R. § 1152.29(a)(1)-
(3). The NITU gives the railroad 180 days in which to negotiate an interim trail use agreement
with the third-party trail sponsor. Id. at § 1152.29(d)(1). If an agreement is reached, then the
trail sponsor manages the right-of-way, subject to a possible future restoration of rail service; if
an agreement is not reached, the railroad may exercise its authority to abandon the line. Id. at §§
1152.29(d)(1) and (e)(2).

                                                 -2-
class that eventually grew to include 360 individual parcels and 279 individuals or entities. On
August 23, 2010, plaintiffs filed a first amended complaint; on March 21, 2011, they filed a
second amended complaint.

        As discovery progressed, the parties generated and exchanged a series of claims books, a
process designed to isolate the documents and arguments associated with given parcels and to
identify the need for additional discovery. Through this process, plaintiffs agreed to dismiss
voluntarily their claims as to 19 parcels, leaving 341 parcels. On June 30, 2011, plaintiffs filed a
motion for partial summary judgment as to 150 of these parcels, for which they claimed
defendant had no bona fide objection to liability. Before oral argument on that motion, plaintiffs
filed a motion to compel seeking to require defendant to stipulate to the ownership and adjacency
to the Railroad Line of 188 parcels. In an effort to get a single motion covering all the parcels,
on March 16, 2012, the court conducted a status conference, at which the parties agreed to cancel
the argument scheduled on plaintiffs’ motion for partial summary judgment and to take positions
with respect to all of the parcels at issue.

        After the parties exchanged additional documents, plaintiffs filed, on September 13,
2012, a supplemental motion for partial summary judgment on liability. On October 12, 2012,
defendant filed a cross-motion for partial summary judgment. In the midst of the briefing of that
motion, the undersigned decided Burgess v. United States, 109 Fed. Cl. 223 (2013), which dealt
with the issuance of a NITU under the Trails Act with respect to another rail line in Iowa. On
March 7, 2013, the court issued an order setting argument on May 23, 2013, on the parties’
supplemental cross-motions for partial summary judgment. Three days before that argument, on
May 20, 2013, the parties filed a stipulation in which they agreed, for purposes of the court’s
ruling on the pending cross-motions, to have the treatment of certain parcels be governed by
Burgess and Jenkins v. United States, 102 Fed. Cl. 598 (2011). Unable to determine which
parcels were still at issue, the court cancelled the oral argument and ordered the parties to file
charts setting forth their positions as to each of the parcels at issue in the case. Those charts have
been since been filed, revealing 58 different parcels on which the parties still dispute liability.
Oral argument on the parcels still covered by the cross-motions for partial summary judgment is
deemed unnecessary. 3

II.    DISCUSSION

       We begin with common ground. Summary judgment is appropriate when there is no
genuine dispute as to any material fact and the moving party is entitled to judgment as a matter


       3
          On December 19, 2013, plaintiffs filed a motion seeking a status conference and trial,
seemingly complaining about the delay encountered in this case. On December 20, 2013, that
motion was denied. While case management of this case could have been better, it should not be
overlooked that a significant portion of the delay encountered in this case came from the shifting
fashion in which the parties developed their positions as to many of the hundreds of parcels at
issue.

                                                -3-
of law. See RCFC 56; Anderson v. Liberty Lobby, Inc., 477 U.S. 242, 247-48 (1986). Disputes
over facts that are not outcome-determinative will not preclude the entry of summary judgment.
Id. at 248. However, summary judgment will not be granted if “the dispute about a material fact
is ‘genuine,’ that is, if the evidence is such that a reasonable [trier of fact] could return a verdict
for the nonmoving party.” Id.; see also Matsushita Elec. Indus. Co. v. Zenith Radio Corp., 475
U.S. 574, 587 (1986); Becho, Inc. v. United States, 47 Fed. Cl. 595, 599 (2000).

        When making a summary judgment determination, the court is not to weigh the evidence,
but to “determine whether there is a genuine issue for trial.” Anderson, 477 U.S. at 249; see also
Agosto v. Immigration & Naturalization Serv., 436 U.S. 748, 756 (1978) (“a [trial] court
generally cannot grant summary judgment based on its assessment of the credibility of the
evidence presented”); Am. Ins. Co. v. United States, 62 Fed. Cl. 151, 154 (2004). The court must
determine whether the evidence presents a disagreement sufficient to require fact finding, or,
conversely, is “so one-sided that one party must prevail as a matter of law.” Anderson, 477 U.S.
at 250-52; see also Ricci v. DeStefano, 557 U.S. 557, 586 (2009) (“‘Where the record taken as a
whole could not lead a rational trier of fact to find for the nonmoving party, there is no genuine
issue for trial.’” (quoting Matsushita, 475 U.S. at 587)). Where there is a genuine dispute, all
facts must be construed, and all inferences drawn from the evidence must be viewed, in the light
most favorable to the party opposing the motion. Matsushita, 475 U.S. at 587-88 (citing United
States v. Diebold, Inc., 369 U.S. 654, 655 (1962)); see also Stovall v. United States, 94 Fed. Cl.
336, 344 (2010); L.P. Consulting Grp., Inc. v. United States, 66 Fed. Cl. 238, 240 (2005).
Where, as here, a court considers cross-motions for (partial) summary judgment, it must view
each motion, separately, through this prism. 4

        A.      Ownership Interest

        It is now settled law that a Fifth Amendment takings occurs when defendant, through
issuance of a NITU, destroys state-defined property rights. See Ladd v. United States, 630 F.3d
1015, 1019 (Fed. Cir. 2010); Rasmuson v. United States, 109 Fed. Cl. 267, 272 (2013). In the
context of cases such as these, takings can arise variously – for example, where the NITU
interferes with the landowner’s right to reversion of an unencumbered fee or prevents the
landowner of property adjoining a rail line from augmenting his property under state law. See
Ladd, 630 F.3d at 1019; Burgess, 109 Fed. Cl. at 235-36.

        In Preseault v. United States, 100 F.3d 1525, 1533 (Fed. Cir. 1996) (en banc), the Federal
Circuit held that a threshold issue in rails-to-trails cases is who owned the land involved, with
particular focus on whether the railroad in question acquired only an easement or instead


        4
          See Chevron U.S.A. Inc. v. Mobil Producing Tex. & N.M., 281 F.3d 1249, 1252-53
(Fed. Cir. 2002); see also Estate of Hevia v. Portrio Corp., 602 F.3d 34, 40 (1st Cir. 2010);
Travelers Prop. Cas. Co. of Am. v. Hillerich & Bradsby Co., Inc., 598 F.3d 257, 264 (6th Cir.
2010); Stovall, 94 Fed. Cl. at 344; Northrop Grumman Computing Sys., Inc. v. United States, 93
Fed. Cl. 144, 148 (2010).

                                                 -4-
obtained fee simple title to the corridor. “Clearly, if the Railroad obtained fee simple title to the
land over which it was to operate, and that title inures, as it would, to its successors,” the court
observed, a plaintiff “would have no right or interest in those parcels and could have no claim
related to those parcels for a taking.” Id.; see also Sutton v. United States, 107 Fed. Cl. 436, 438
(2012). The Federal Circuit went on to explain that if an easement is found, the court must then
determine whether it was subject to limitations, particularly, one “limited to use for railroad
purposes.” Preseault, 100 F.3d at 1533; see also Ladd, 630 F.3d at 1019; Ellamae Phillips Co. v.
United States, 564 F.3d 1367, 1373 (Fed. Cir. 2009). Iowa law adds a wrinkle to this property
inquiry, as it confers additional rights on the owners of property adjoining a railroad upon the
extinguishment of a railroad easement. See Rasmuson, 109 Fed. Cl. at 272 n.7; Burgess, 109
Fed. Cl. at 229.

        As to many of the parcels at issue, the parties focus on the same deeds and/or conveyance
documents. Questions involving the interpretation of these documents must be resolved by
reference to state law, in this case, that of Iowa. See Preseault v. I.C.C., 494 U.S. 1, 16 (1990);
Rhutasel v. United States, 105 Fed. Cl. 220, 225 (2012); see also Douglas R. Bigelow Trust v.
United States, 107 Fed. Cl. 490, 493 (2012). Under Iowa law, deeds are interpreted according to
the ordinary rules of contract construction. See Wiegmann v. Baier, 203 N.W. 2d 204, 208 (Iowa
1972); Maxwell v. McCall, 124 N.W. 760 (Iowa 1910); Jackson v. Benson, 7 N.W. 97 (Iowa
1880); see also Douglas R. Bigelow Trust, 107 Fed. Cl. at 493; Sutton, 107 Fed. Cl. at 440. As to
a number of the parcels at issue, both parties agree that there are no questions of fact and that
deciding how these deeds should be construed presents a question of law, suitable for resolution
under the cross-motions. 5 See Steele’s Lessee v. Spencer, 26 U.S. 552, 560 (1828); Douglas R.
Bigelow Trust, 107 Fed. Cl. at 493; Sutton, 107 Fed. Cl. at 439-40. As to other parcels, however,


       5
         In Markman v. Westview Instruments, Inc., 52 F.3d 967 (Fed. Cir. 1995), aff’d, 517
U.S. 370 (1996), the Federal Circuit explained the law on this point thusly:

       The interpretation of a contract or a deed, like a patent, is ultimately a question of
       law. There is nothing novel about the principle that, in the words of Justice Story,
       “the interpretation of written documents properly belongs to the Court, and not to
       the jury.” William & James Brown & Co. v. McGran, 39 U.S. (14 Pet.) 479, 493
       (1840). This principle has been routinely evoked in the context of contract law.
       See Levy v. Gadsby, 7 U.S. (3 Cranch) 180, 186 (1805) (“the construction of a
       written evidence is exclusively with the court”); Goddard v. Foster, 84 U.S. (17
       Wall.) 123, 142 (1872) (“[I]t is well-settled law that written instruments are
       always to be construed by the court . . . .”); see also Meredith v. Picket, 22 U.S. (9
       Wheat.) 573, 575 (1824) (interpreting a deed, “[t]he Judges must construe the
       words of an entry, or any other title paper, according to their own opinion of the
       words as they are found in the instrument itself”).

Id. at 997 (string citations omitted); see also Chevy Chase Land Co. of Montgomery Cnty., Md. v.
United States, 158 F.3d 574, 575 (Fed. Cir. 1998).

                                                -5-
the parties have raised a host of questions of fact that, as will be seen, precludes this court from
resolving, for now, the claims regarding those parcels.

        For ease and clarity of decision, the court has grouped the parcels into seven categories,
each raising the same or similar issues. 6 The court will address each of these categories in turn.

        1.         Parcels for Which Plaintiffs Concede There is No Liability.

                             Claimant Name                        Claim          Source
             Christian Reformed Church c/o Larry Post          15.A & 15.B        5-353
             Tom & Le Ann Ransom                               33.B & 33.C        5-495
             Mark S. & Carol Coleman                                67        H-216, H-163
             Martin & Melinda Marten                                91            F-384
             Albert Bartley                                         92            F-384
             Scott Trigg & Nancy J. Johnson                         94
             Michael K. De Jong                                    100           F-406
             Maye M. Swanson                                       101           F-406
             Dan M. & Lori D. Lewis                                110
             George W. Garloff                                155.B & 155.C   H-321, H-239
             Great Lakes Cooperative                          156.A - 156.H
             Robert Sr. & Robert Jr. Kirschbaum               157.A & 157.B
             E. L. Ballou                                     158.A & 158.B
             Robert L. Browning                               159.A - 159.D
             H. & V. Thompson Farms LTD                            160
             Lonnie S. Browning                               161.A & 161.B

        Based on their review of the relevant conveyance documents and deeds (and for some of
the parcels, there were no such documents), plaintiffs concede that there is no liability for the 32
parcels listed in the chart above.

        2.         Parcels Whose Treatment is Controlled, for Purposes of this Decision,
                   by either Burgess v. United States or Jenkins v. United States.

        This court has issued several opinions in other Trails Act cases involving rail corridors in
Iowa. See Burgess, 109 Fed. Cl. 223; Jenkins, 102 Fed. Cl. 598; Jenkins v. United States, 2012
WL 10205284 (Fed. Cl. Dec. 21, 2012). On May 20, 2013, the parties stipulated to be bound
tentatively by these decisions as they relate to certain parcels at issue in this case, reserving, inter


        6
          In several instances, the parcels in these categories will be identified in a chart that lists
the name(s) of the claimant(s), as well as the claim identifier that the parties have assigned to the
claim in their class index. The charts also identify the source document(s) that relate to the claim,
using the record number employed in the Dickenson and Osceola County, Iowa, recorder offices.
For instance, a conveyance located at “M-565” is recorded at Book M, page 565, or one at “53
345” is recorded at Book 53, page 345. These same conventions are used in the appendix that
follows this opinion.

                                                        -6-
alia, the right to appeal Burgess, Jenkins or any decision reached here. 7 The following segments
reflect the parties’ agreement.

                 a. Parcels governed by the court’s ruling in Burgess, 109 Fed. Cl.
                 at 229-31, that certain deeded easements were limited to railroad purposes
                 and, therefore, subject to Iowa Code § 327G.76.

                          Claimant Name                           Claim             Source
           The Estate of Theodore Pranger; Loreen J.
                                                                   4.D               5-471
           Bruxvoort; John W. Pranger Life Estate
           Robert & Sylvia A. Rolfes                            8.A - 8.C            5-353
           Clear Lake Stock Farms, Inc.                        10.A & 10.B           5-394
           Sonstegard Family Farms                                             5-406, 5-471, & 5-
                                                               11.A - 11.C
                                                                                      495
           Earl Faber                                          12.A - 12.C        5-469, 5-471
           Marlin & Mary Laverman                              14.A - 14.C           5-374
           Lawrence W. & Vonna R. Leckband                        16.A               5-340
           Lawrence W. Leckband                                16.B – 16.D           5-340
           Mark and Verna Salzman                                  17                5-340
           James Hesebeck                                          18             5-340, 5-480
           Cooperative Elevator Association of
                                                                   19.A          5-340, 5-480
           Ocheyedan
           Cooperative Elevator Association of                                 5-519, 5-515 & 5-
                                                               19.B - 19.D
           Ocheyedan                                                                  402
           Randall W. Boeke                                        20.B              5-519
           Larry L. & Ruby E. Brunk                                21.C              5-519
           Douglas D. & Danette K. Block                        22.A - 22.D          5-353
           Alan Hart                                           23.A, 23.D. –
                                                                                 5-353, 5-376
                                                                   23.G
           Helen Hart                                          23.B & 23.C           5-353
           Maurice D. & Barbara L. Block                       24.A & 24.B           5-353
           Hans J. & Bernice Willadsen                         25.B & 25.C           5-382
           Larry Bosma; Jerry & Marcella Bosma;
           Darlene Wassink; Arlene Van Beek; Ester
           Bosma; Presentation Sisters, Inc; Charles &
                                                               26.A & 26.B       5-384, 5-412
           Joyce Bosma; Leo Bosma; Pamela & Duane
           Van deHoef; Lucella Bosma; Frances B.
           Bosma Trust
           Merle L. & Sarah J. Pedley                              27.B              5-388



       7
           In this regard, the stipulation provided that:
       In acknowledging [that] this Court’s decision in Burgess (and Judge Firestone’s
       decision in Jenkins) resolved some of the same issues that are presented in the
       parties’ instant cross-motions, the parties do not waive, compromise, or otherwise
       limit their appellate rights with respect to those issues in either Burgess, Jenkins,
       or in this case. Instead, the parties simply acknowledge that the rulings in
       Burgess and/or Jenkins apply to the issues identified . . . .

                                                         -7-
Travaille Family Farms Inc.                    28.A & 28.B     5-380, 5-388
Dale L. Peters                                     31.C           3-390
J&M Partnership LLP                               33.D            5-402
Gerald R. & Joan C. Vander Muelen              37.A & 37.B        5-406
Randy E. Clark; Linda Kunzman; Barbra A.
                                               38.A - 38.E     H-564, H-560
Cambilargui & Lori M. Clark-Cotterman
Clifford L. Nebelsick                          39.A - 39.C        H-560
Frederick Goodno; Scott W. Goodno; Stacy
                                               40.A - 40.D     H-560, H-555
Wiese; Justin & Shawna Goodno
Jared Andrew Herbert Revocable Trust & The
Mary Julianne Spencer-Herbert Revocable        41.F - 41.H        H-191
Trust
Steven A. & Jennifer L. Krummen; Stewart A.
Krummen; Craig S. Krummen & Royce                 42.E            H-191
Krummen
Randall J. Johnson                                 43.C           H-191
Arco Dehydrating Co. Inc.                      44.B - 44.D        H-191
Gregory L. Baloun                              45.A - 45.D        H-191
Gregory L. Baloun & Wes McClure                    45.E           H-135
Allen and Mary J. Arnold                            46            H-135
William Steven & Dianne Kathleen Jansen             47            H-135
Lake Park Development Corp.                         48            H-135
Bradley T. & Francel L. Graham                 49.A - 49.C        H-135
Krummen Farms LP                                50.A - 50.E       H-135
Robert Allen                                   51.A - 51.C        H-162
Harold R. Hartmann Trust                       52.A & 52.B        H-162
Harold R. Hartmann Trust                           52.C        H-218, H-222
Timothy S. Hoerichs & Ann L. Hoerichs
                                               57.A & 57.B        H-161
Family Trust
David B. Olson                                     58             H-161
Jon Gunderson                                     63.B            H-289
Cohrs Construction, Inc.                           66             H-289
Evelyn McClurg & McClurg Family Farm,
                                               68.A - 68.C        H-288
LLC
Paul J. & Diane L. Kollasch                        69             H-288
Jerry Edward Miller                            70.A & 70.B        H-288
Gwendolyn Vetter                                              H-288, H-177 &
                                               71.A - 71.E
                                                                  H-193
Janet Bergman Revocable Trust                       72            H-194
Terry L. & Cheryl L. Bruns                          73            H-194
Don B. & Barbara F. Erlandson                       74            H-194
Raymond A. & Darlene Gustafson                 75.A & 75.B        H-194
Scott & Mary Lynn Ingvall                           76            H-194
Richard L. & Kathy S. Kleen                       77.A            H-194
Todd Krieger                                   78.A & 78.B        H-194
Kathleen M. Krueger                            79.A - 79.C        H-194
Dennis A. & Marilyn K. Ladwig                  80.A & 80.B        H-194
G. Wallis Reed Trust                                81            H-194
Roger F. Reppert Revocable Trust                    82            H-194
Arthur J. Thompson & Jill N. McDowell              83.B           H-194
Ferrellgas Inc.                                     84            H-194


                                         -8-
           Jack L. & Beverly J. Longmore                 85.A & 85.B        F-402
           Craig F. & Ellen M. Moffitt                        86            H-194
           Richard A. & Karla J. Heinrichs               95.A - 95.C        F-384
           Ronald D. Claussen Revocable Trust            96.A & 96.B        F-384
           Brian A. & Carol A. Woods                          99            F-384
           Robert W. Thorbrogger                             116         F-403, F-413
           Janice M. Schultz                                 117         F-403, F-413
           Frigate LLC                                  118.A & 118.B    F-403, F-413
           David S. & Darlene I. Shaw                   119.A & 119.B    F-403, F-413
           Keith L. & Susan L. Ostrum                        121            H-313
           Mark A. & Kristine L. Hoss                        122         F-403, F-413
           Reed L. Potter                                    123         F-403, F-413
           James E. & Pamela A. Feld                         124            H-313
           Thomas L. Hoffman                                 125            H-313
           Linda S. Taylor                                   126            H-313
           Dennis D. & Anita Dean                       127.A & 127.B       H-313
           Scott V. & Jolene C. Egertson                     128            H-313
           Gregory A. & Connie J. Tolan                      129            H-313
           Michael T. & Rhonda F. Reekers                    130            H-313
           Beverly Jean Steinberger                          131            H-313
           Arthur C & Roxa L. Cummings                       132            H-313
           Kathleen M. Drysdale                              133            H-313
           Kimberly K. Durst                                 134            H-313
           Gary & Tom Kuhlman, Kathy Jo Swalve, Sally
                                                            135             H-313
           Ann Lundberg & Phoebe Hersom
           Duane H. Serck                                    136            F-417
           Clint T. & Lindsay R. Robinson                    137            H-164
           William J. & Carleen C. Lambert              138.A & 138.B    H-164, F-420
           Joyce Overocker                                              F-412, F-411 &
                                                        139.A - 139.D
                                                                            F-419
           Rohn K. Shepley                                   140            F-412
           Lavonne Esther Hansen                        141.A & 141.B       F-411
           Margerite Butcher Revocable Trust                            F-420, F-404, &
                                                        142.A - 142.D
                                                                            F-416
           Margaret Hill Northey                        143.A & 143.B       F-415
           Douglas A. & Nancy N. Pringnitz              144.A & 144.B       F-415
           Steven J. & Julie A. Ingvall                      153            H-194
           Jerry Moore                                       154            H-313
           George W. Garloff                                155.A           H-135

         In Burgess, a number of the “right-of-way” deeds indicated that the property owner
granted the railroad “the right of way for their railroad,” going on to describe the conveyance as
“[a] strip of land for that purpose one hundred feet wide across.” Construing these deeds, the
undersigned concluded that the language therein conveyed to the railroad only an easement for
railroad purposes. Burgess, 109 Fed. Cl. at 226, 230. Citing, inter alia, Iowa Code §§ 327G-76-
77, 8 the court concluded that “[i]f the easements in question were not unrestricted, but instead


       8
           For the years in question, Iowa Code § 327G-76 provided:

                                                  -9-
limited for railroad purposes only, they were extinguished upon abandonment of the rail line.”
Burgess, 109 Fed. Cl. at 231. In addition, to the extent that these properties adjoined the Rail
Line, for purposes of Iowa Code § 327G.76, the easements in question extinguished due to non-
use before the NITU was issued, making defendant liable for a takings. See Burgess, 109 Fed.
Cl. at 229.

        With the limitations discussed above, the parties agree that this ruling in Burgess applies
to the 180 properties listed in the chart above. 9



       Railroad property rights which are extinguished upon cessation of service by the
       railroad divest when the department of transportation or the railroad, having
       obtained authority to abandon the rail line, removes the track materials to the
       right-of-way. If the department of transportation does not acquire the line and the
       railway company does not remove the track materials, the property rights which
       are extinguished upon cessation of service by the railroad divest one year after the
       railway obtains the final authorization necessary from the proper authority to
       remove the track materials.

For the years in question, Iowa Code § 327G.77(1) provided, in pertinent part, that “[i]f a
railroad easement is extinguished under section 327G.76, the property shall pass to the owners of
the adjacent property at the time of abandonment. If there are different owners on either side,
each owner will take to the center of the right-of-way.” See also Burlington Northern R.R. Co. v.
Kmezich, 48 F.3d 1047, 1049-50 (8th Cir. 1995) (discussing these provisions); Macerich Real
Estate Co. v. City of Ames, 433 N.W. 2d 726, 729 (Iowa 1988); Burgess, 109 Fed. Cl. at 229.

       9
           A few notes regarding the parcels in this category are in order. While the parties have
not included parcel 31.C in the stipulation, based on a review of the source documents for that
parcel, the court concludes that this parcel was an easement for railroad purposes. Several of the
parcels in group 2(a), (specifically parcels 18, 44.B, 52.C, 139.A and 139.B) had two segments –
one owned in fee by the Railroad, the other a deeded easement. The stipulation covers only the
latter of these segments. However, for the reasons stated below, see discussion regarding
category 4, infra, the court concludes that the segment of the trail that the Railroad owned in fee
did not pass to the adjoining property owner under Iowa Code § 327G.76. In addition, defendant
has expressed caveats and reservations with respect to certain parcels in this group. For
example, defendant asserts in the stipulation that the width of parcels 19.A and 154 are not 100
feet; however, insofar as the court can see, defendant provides no support for these assertions in
any of its filings, and the court determines that these points are waived. The court also rejects
defendant’s claim that a portion of parcel 20.B does not adjoin the Rail Line, as it appears that
the parcel is undivided and does adjoin that line. In addition, defendant correctly contends that
parcels 38.A through 38.E are subject to a life estate in Allen E. Clark, who is not a party to this
action. Likewise, defendant is correct that parcels 26.A and 26.B are partially owned by
individuals who are not parties to this suit.

                                               - 10 -
                  b. Parcels governed by the court’s ruling in Burgess, 109 Fed. Cl. at 238-40,
                  that 16 U.S.C. § 1247(d) imposes an easement for interim trail use and for
                  future reactivation of rail service.

                           Claimant Name                            Claim             Source
            Dale W. and Danna S. Braaksma                         1.A & 1.B            3-402
            The Estate of Theodore Pranger, Loreen J.
                                                                   4.A - 4.C       3-419, 13-287
            Bruxvoort; John W. Pranger
            Wayne D. & Esther Moet                                5.A - 5.C            3-417
            Juliana Garret & Judson Te Paske                      6.A - 6.E            5-353
            M. Rock Marco & Dan Hartwig                           7.A - 7.C            5-353
            Sonstegard Family Farms                              11.H, 11.J &     3-388, 3-384, H-
                                                                     11.L               555
            Mary Swalve; Janice Neilsen; Debra Swalve;
            Roger Swalve; Norman Swalve; Dwaine                  13.A &13.B            3-400
            Swalve; Allen Swalve; Karen Swalve
            Cooperative Elevator Association of
                                                                     19.E              3-388
            Ocheyedan
            Merle L. & Sarah J. Pedley                               27.C              5-394
            Eugene C. Schmidt                                         29               3-394
            Wilfred & Ellen Bosma                                30.A - 30.D        3-394, 3-392
            Dale L. Peters                                       31.A & 31.B           3-392
            J&M Partnership LLP                                  33.E & 33.F           3-388
            Ardyce Rueter                                        35.A & 35.B        3-384, 3-386
            Jared Andrew Herbert Revocable Trust & The
                                                                                  H-555, H-565, H-
            Mary Julianne Spencer-Herbert Revocable              41.A - 41.E
                                                                                        557
            Trust
            Steven A. & Jennifer L. Krummen; Stewart A.
            Krummen; Craig S. Krummen & Royce                    42.A - 42.D       H-565, H-557
            Krummen
            Randall J. Johnson                                   43.A & 43.B           H-557
            Arco Dehydrating Co. Inc.                            44.F & 44.G           H-239
            Harold R. Hartmann Trust                             52.D & 52.E       H-221, H-220
            James H. & Mary C. Watts                                  53           H-231, H-233
            Randall & Russell Eckard                             54.A & 54.B       H-231, H-233
            Donald C. McHose, Richard R. McHose &                                 H-231, H-233, H-
                                                                 55.A - 55.D
            Elwin Pearey                                                                229
            Estate of Ester Gath                                                  H-231, H-233, H-
                                                                 56.A - 56.C
                                                                                        229
            Harlen M. Mitchell Revocable Trust &
                                                                 60.A & 60.B           H-226
            Lennace E. Mitchell Revocable Trust
            Orr Family Farm Company LLC                                61             H-224
            Sunny Joan Fronk Revocable Trust                           62             H-224
            Furman Realty                                              64             H-224
            Donald R. & Phyllis Lago                             65.A 10 - 65.C    H-218, H-220,




       10
          Parcel 65.A is listed as “partially” falling under this category within the stipulation.
Like parcels 18, 44.B, 52.C, and 139.A-B, this parcel has two segments—one owned in fee and

                                                        - 11 -
                                                                            H-221, H-222
          Underwood Family Trust                            115.B & 115.C      H-74
          William J. & Carleen C. Lambert                       138.C          F-404
          Robert Turpin, Mary Seylar, James L. Turpin
                                                            145.A & 145.B      H-74
          Family Trust
          Robert & Peggy Turpin                                 145.C          H-74
          Arnold Cook Trust                                 146.A & 146.B      H-76
          Monte R. & Chet H. Hartung and Kristyn S.
                                                            147.A - 147.D      H-76
          Shafrath
          Giese Family Farms, Inc.                               148           H-77
          Irel D. and June R. Bruns                              149           H-77
          James C. & Susan M. Wendelsdorf                       150.A          H-77
          Jon & Deborah Brekke                              151.A & 151.B      H-77
          Wireless Network Management Inc.                       152           H-77

        It is less than obvious to which part of Burgess this prong of the parties’ stipulation
relates. A review of the cited portion of Burgess reveals that there are no specific references
therein to 16 U.S.C. § 1247(d). The cited provision, entitled “Interim use of railroad rights-of-
way,” provides, in pertinent part, that –

       Consistent with the purposes of th[e Trails] Act, and in furtherance of the national
       policy to preserve established railroad rights-of-way for future reactivation of rail
       service, to protect rail transportation corridors, and to encourage energy efficient
       transportation use, in the case of interim use of any established railroad rights-of-
       way pursuant to donation, transfer, lease, sale, or otherwise in a manner consistent
       with this chapter, if such interim use is subject to restoration or reconstruction for
       railroad purposes, such interim use shall not be treated, for purposes of any law or
       rule of law, as an abandonment of the use of such rights-of-way for railroad
       purposes.

16 U.S.C. § 1247(d). In Carolina Plating Works, Inc. v. United States, 102 Fed. Cl. 555, 560
(2011), this court discussed this provision in concluding that “[i]n the Rails-to-Trails Act,
Congress provided that conversions to trail use that were subject to reactivation of rail service on
the route did not constitute abandonment.” In Burgess, defendant suggested that the activity
authorized by the Trails Act (which includes section 1247(d)) and the NITUs was within the
scope of the permissible uses for easements dedicated to railroad purposes. The court rejected
this claim, concluding that neither the creation of a public recreational trail nor the railbanking of
the property for potential future use could be considered an act in furtherance of a railroad
purpose. Burgess, 109 Fed. Cl. at 239-40; see also West Chelsea Bldgs., LLC v. United States,
109 Fed. Cl. 5, 26 (2013); Jenkins, 102 Fed. Cl. at 609.

        The court believes that the parties’ stipulation refers to the ruling in Burgess in which the
court refused to conclude that the activity authorized by the Trails Act came within the scope of

the other a deeded easement. It is the easement that is covered by the stipulation; the fee portion
did not pass to the adjoining property owner under Iowa Code § 327G.76.

                                                   - 12 -
easements restricted to railroad use. Accordingly, it would appear that under the stipulation,
defendant agrees (with all the caveats discussed above) that the 85 parcels in this category will
be ones for which liability for a takings should be imposed. 11

                 c. Parcels governed by this court’s ruling in Burgess, 109 Fed. Cl. at
                 232-36, that subsequent deeds for a depot merged with prior easement
                 deeds for the right-of-way.

                          Claimant Name                     Claim            Source
            Allendorf Wind Farm Inc.                                     3-402, 3-419, 13-
                                                           2.A & 2.B
                                                                                287
            Farmers Cooper Elevator Company of
                                                               3          3-402, 13-286
            Allendorf
            Sonstegard Family Farms                        11.E - 11.G        5-495
            Randall W. Boeke                                  20.A            5-519
            Tom & Le Ann Ransom                           32.B - 32.D         5-495
            J&M Partnership LLP                               33.A            5-424
            Scott Rueter Revocable Trust                  36.A & 36.B         5-495
            Jon & Tim Gunderson                               63.A            H-224
            Deja Blues Diner                                   87             F-402
            BV Buildings, LLC                             88.A & 88.B         F-402
            Neil & Katie Slater                                98             F-402

        In Burgess, this court held that under Iowa law, the acquisition by a grantee of a fee
interest in the same property in which it previously held an easement extinguishes the easement,
leaving only a fee. See 109 Fed. Cl. at 234 (citing cases). The court held that this rule applied to
a variety of properties that had been sold and conveyed to the railroad for building a depot,
finding that “when the railroad obtained a fee interest in portions of the parcels in question any
prior easement it possessed in the same property ceased to exist and, more importantly, no longer
limited the use of the property.” Id.; see also Jenkins, 2012 WL 10205284, at *5-6.

        With the caveats highlighted above, the parties agree that this ruling in Burgess applies to
the 18 properties listed in the chart above. 12




       11
            Defendant argues as to six parcels in this category (6.A, 6.B, 6.C, 6.D, 6.E and 23.C)
that plaintiffs have failed to account for all of the ownership interests associated with these
parcels. In one of its briefs, however, defendant indicated that it did “not object to ownership
because it appears that the omitted owners are closely related to the claimants.” (Supplement to
United States’ Cross-Motion for Summary Judgment & United States’ Response to Plaintiffs’
Supplement to Motion for Partial Summary Judgment, p. 15 n.3). Relying upon the latter
statement, the court rejects defendant’s caveats as to these six parcels. Defendant also contests
the ownership of Parcel 4.C at the time the NITU was issued. Having reviewed plaintiffs’
response to these objections, the court finds that defendant’s objections are not well-taken.

                                                 - 13 -
                 d. Parcels governed by the ruling in Jenkins, 102 Fed. Cl. 598 (2011), that a
                 municipality or county which becomes the trail operator is a successor to the
                 railroad and not a proper party.

                          Claimant Name                       Claim            Source
            Osceola County Courthouse                                       5-353, 5-394,
                                                          9.A - 9.E & 9.K
                                                                            5-406, 5-495
            Osceola County Conservation Board                9.F - 9.I          5-471
            Osceola County                                      9.J             5-519

        This portion of the parties’ stipulation mistakenly refers to Judge Firestone’s 2011
opinion in Jenkins. In fact, the principle referenced in the stipulation appears in a later opinion
in the same case, Jenkins v. United States, 2012 WL 10205284 (Fed. Cl. Dec. 21, 2012). In that
2012 opinion, Judge Firestone held that the City of Dallas Center was a successor-in-interest to
the Union Pacific and excluded from the class defined by the court. Id. at *7-8. Like the
definition of the class in Jenkins, the class here is defined to exclude “railroad companies and
their successors-in-interest.” Hence, the parties’ stipulation gives effect to this class definition in
excluding the eleven properties listed in the chart above.

       3.        Parcels that Adjoin Segments of the Rail Corridor Which the
                 Railroad Allegedly Owned in Fee, But For Which the Original
                 Conveyance Documents Are Missing.

                         Claimant Name                        Claim           Source
            Sonstegard Family Farms                            11.D            3-114
            Sonstegard Family Farms                        11.I & 11.K
            Tom & Le Ann Ransom                                32.A            H-313

        As to the four parcels listed above, plaintiffs argue that defendant has not established that
the Railroad owned the adjoining corridor in fee. As to some of these parcels, plaintiffs note that
the deeds provided by defendant are not evidence of the original source conveyance, but merely
reflect a later transfer of the parcels from one railroad to another, albeit in fee. Because there is
no documentation of the original source conveyance, plaintiffs contend, the railroad only
acquired an easement by prescription, which easement must be presumed to be for railroad
purposes only. Defendant argues that these parcels are controlled by this court’s earlier decision
in Burgess. There, this court rejected the notion that, under Iowa law, a railroad cannot obtain
and own corridors in fee. Burgess, 109 Fed. Cl. at 231-32; see also Lowers v. United States, 663




       12
            For the reasons stated, in the court’s view, the cited ruling in Burgess also applies to
parcel 3.

                                                 - 14 -
N.W. 2d 408, 411 (Iowa 2003). 13 To the extent that plaintiffs may be viewed as reiterating this
argument, the court adheres to its prior ruling.

        Burgess, however, did not address whether a railroad should be viewed as acquiring an
easement limited to railroad purposes or a fee, where the original conveyance documents are
missing. Under Iowa law, the answer to this question may depend upon whether there is other
evidence bearing on the question. If no conveyance documents can be found, the Iowa courts
have held that the railroad company is presumed to hold a prescriptive easement by adverse
possession. See Collins Trust v. Allamakee Cnty. Bd. of Sup’rs of Allamakee Cnty., 599 N.W. 2d
460 (Iowa 1999); Drake v. Chicago, R.I. & P.R. Co., 19 N.W. 215, 217 (Iowa 1884). But, these
cases are distinguishable as they apply only where there is no deed – quitclaim or otherwise –
upon which to predicate, at least in part, a fee title claim. See Jenkins, 2012 WL 10205284, at
*6. The result appears to be different if there is such evidence, as was true in Louisa Cnty.
Conservation Bd. v. Malone, 778 N.W. 2d 204 (Iowa Ct. App. 2009). In Louisa County, the
court held that the county established fee title by adverse possession because, even though the
original conveyance documents could not be produced, the county had a quitclaim deed to the
property that appeared valid on its face. 778 N.W. 2d at 207; see also Jenkins, 2012 WL
10205284, at *6. Such is the case here, rendering decisions like Collins Trust inapplicable. See
Jenkins, 2012 WL 10205284, at *6 (distinguishing Louisa County on this basis). Plaintiffs have
provided no basis – statutory or otherwise – for this court to apply a different rule here.

        To be sure, plaintiffs cite Nichols v. City of Evansdale, 687 N.W. 2d 562 (Iowa 2004), for
the proposition that it is the law “everywhere[] that a railroad merely obtains a prescriptive
easement for railroad purposes if no original source conveyance exists.” But Nichols did not
involve a railroad, but rather a sewer main that was not reserved in a deed the city gave to a
private party. 687 N.W. 2d at 565-66. The Iowa Supreme Court held that the city did not
perfect a prescriptive easement because ten years had not passed since the city deeded the land in
question to the private party. Id. at 568. Nothing in Nichols suggests that absent a source
document indicating otherwise, this court (or any other) must presume that a railroad obtained
merely a prescriptive easement. The burden remains on plaintiffs to prove their case.

         Accordingly, the court concludes that the parcels in this category represent ones in which
the railroad owned a fee simple interest.




       13
          In Rasmuson, 109 Fed. Cl. at 275, this court likewise concluded that “[t]he
condemnation statute did not bar the railroad’s right to acquire greater interests in land than
otherwise authorized through condemnation,” adding that “[n]othing in Iowa law provides that a
deed granting a fee interest to a railroad for a negotiated sum should be construed in accordance
with anything but the intent of the parties as expressed in plain terms.”

                                               - 15 -
        4.         Parcels that Adjoin Segments of the Rail Corridor Which the Railroad
                   Allegedly Owned in Fee, Where the Deed or Other Conveyance Documents
                   Are Available.

        As to three parcels (44.E, 114 and 150.B), which were once owned by the Railroad in fee,
plaintiffs argue that Iowa Code § 327G-77(1), conferring property interests to the owners of
property adjoining an abandoned rail line, applies. However, by its terms, this provision applies
only to “a railroad easement is extinguished under section 327G.76.” As this language indicates,
this provision does not apply where the rail corridor is owned in fee. See McKinley v. Waterloo
R. Co., 368 N.W. 2d 131, 138 (Iowa 1985) (“This statute applies only to easements and land
acquired by condemnation.”); Turner v. Unknown Claimants of Land in Section 4, 207 N.W. 2d
544, 546 (Iowa 1973) (“reverter statute does not apply” where railroad “own[ed] the strip of
land”); see also Montgomery Cnty. v. Case, 232 N.W. 150 (Iowa 1930). Accordingly, the
reverter statute does not apply to the parcels listed above. 14

        5.         Parcels that Do Not Adjoin the Rail Corridor.

                            Claimant Name                   Claim              Source
             Richard L. & Kathy S. Kleen                     77.B               F-406
             American Legion Post #23                         89               H-297
             Robert Tatman                                    90                F-384
             Carol & Larry Rasmussen                          93                F-384
             Dawn Shryock                                     97                F-384
             Rick B. & Phyllis M. Hartwig                    102                F-406
             Brett Heaton                                    103                F-406
             Matthew L. & Dawn D. Zeman                      104                F-406
             Michael E. & Richard H. Jensen                  105                F-406
             Larry Gilbert Revocable Trust                   106                F-406
             Gertrude M. Shipley                             107                F-406
             Evelyn Larsen                                   108                F-406
             Raymond N. & Mary Lou John                      109                F-406
             Jean J. & Joan J. McKnight                      111                F-406
             Tanya A. Noble                                  112                F-406
             Sarah E. Page Verrips                           113                F-406
             Underwood Family Trust                         115.A               F-410
             William A. & Carol J. Naviaux                   120            F-403, F-413

        As to the parcels in Spirit Lake, Iowa, listed above, defendant argues that one or more
parcels owned by a third party, Dickinson County, separates the parcels from the rail corridor.
Defendant bases that assertion on a quitclaim deed that Dickinson County obtained from Iowa
Northwestern’s predecessor-in-interest, Midwestern Railroad, in 1994. Plaintiffs argue that the


        14
           The parties’ briefs appear to agree that only a portion of parcel 150.B was owned in
fee and is subject to this ruling; as to the remainder of that parcel, it is difficult to discern what
the parties are arguing and the court defers its ruling.

                                                 - 16 -
1994 conveyance should be ignored because Midwestern possessed only an easement for railroad
purposes and that Dickinson could acquire no greater rights from Midwestern than the railroad
itself possessed.

        A review of the relevant deeds does suggest that the interest originally possessed by the
Midwestern Railroad was an easement for railroad purposes. 15 At the very least, that position is
strongly arguable. However, the 1994 quitclaim deed, under which the Dickinson County
Conservation Board obtained its interest in the properties, contained different language,
conveying “all interest” in the affected parcels, including an “[i]ncorporated railroad right of
way.” Contrary to plaintiffs’ claims, this quitclaim deed does not appear to transfer only the
right-of-way. This is important, for defendant appears correct in arguing that if Dickinson
County did not obtain a fee interest in the intervening parcel through the 1994 conveyance, it,
nevertheless, acquired the same through adverse possession prior to the time the NITU was
issued here. Under Iowa law:

       [W]hen one who in good faith enters into possession of a tract of land under a
       deed conveying the same to him absolutely without exception or reservation, and
       continues in possession thereof for 10 years, all outstanding claims or interests in
       or to said tract are completely barred by the statute of limitations.

Collins v. Reimers, 165 N.W. 373, 375 (Iowa 1917). For this doctrine to apply, there must be
proof that the “possession” was “hostile, actual, open, exclusive and continuous” for the required
ten-year period. C.H. Moore Trust Est. by Warner v. City of Storm Lake, 423 N.W. 2d 13, 15
(Iowa 1988); see also Garrett v. Huster, 684 N.W. 2d 250, 253 (Iowa 2004). Proof of these
elements must be “clear and positive.” C.H. Moore Trust Est., 423 N.W. 2d at 15.

         Here, Dickinson County, relying on the 1994 quitclaim deed from Midwestern Railroad,
openly constructed, maintained and used the parcels in question as a trail. Every indication is
that it thereby exercised “the type of possession or control owners ordinarily exercise in holding,
managing and caring for property of like nature and condition.” Burgess v. Leverett & Assocs.,
105 N.W. 2d 703, 706 (Iowa 1960). Evidence in the case indicates that the trail was in use by no
later than July 1998, more than ten years before the NITU was issued in this case, and that
adverse possession thus ripened into fee ownership prior to the issuance of the NITU. An Iowa
court reached an analogous holding in Louisa County, 778 N.W. 2d at 204. There, a county
conservation board filed a quiet title action seeking to be declared the absolute owner in fee
simple of an abandoned railroad right-of-way based on a quitclaim deed. Reversing a contrary
trial court decision, the Iowa appellate court held that the board’s predecessor-in-interest’s use of
a parcel as a nature trail triggered the adverse possession rules, shifting ownership to those


       15
          Twelve of the eighteen (parcels) were subject to deeds in which the property owners
conveyed to the railroad a “Right-of-Way for [a described] railway,” to be used “for the purposes
of constructing a Railway thereon, and for all uses and purposes connected with the use of said
Railway.”

                                               - 17 -
predecessors prior to the time the property was quit claimed. Id. at 207. The court of appeals
held that the interest so acquired was then transferred by deed to the board. Id. at 209.

        Based on the rules outlined in Louisa County, the court holds that Dickinson County, by
relying on its 1994 deed and operating the corridor as a trail, acquired an interest in the
intervening parcels via adverse possession prior to the time of the NITU here. Because
Dickinson’s actions were based upon a deed, its adverse use gave rise not merely to a
prescriptive easement, but also to the acquisition of fee title to the property. See Ravenwood,
L.L.C v. Kevin Koethe, 8450/10, L.L.C., 808 N.W. 2d 754 (Iowa App. 2011) (table) (describing
the difference between an easement obtained through prescription and adverse possession
leading to acquisition of the title to the property). 16 This prevents the owners of the parcels in
this category from claiming compensation as adjoining property holders. 17

       6.      Parcels for Which Plaintiffs are Unable to Produce Conveyance
               Documents or Other Documents Demonstrating Ownership.

       As to the two parcels in this category (27.A and 83.A), plaintiffs have failed to produce
any documents documenting the circumstances under which the railroad acquired use of the
property. Plaintiffs argue that absent such documentation, the court must presume that the
Railroad possessed only an easement for railroad purposes. Adoption of this argument, however,
would turn the burden of proof in this case on its head.

       The Federal Circuit has made amply clear that “[i]t is plaintiffs’ burden to establish
cognizable property interests for purposes of their takings . . . claims.” Klamath Irr. Dist. v.
United States, 635 F.3d 505, 519 n.12 (Fed. Cir. 2011); see also Estate of Hage v. United States,
687 F.3d 1281, 1291 (Fed. Cir. 2012); Air Pegasus of D.C., Inc. v. United States, 424 F.3d 1206,
1212 (Fed. Cir. 2005); Cienega Gardens v. United States, 331 F.3d 1319, 1328 (Fed. Cir. 2003).


       16
           Because Dickinson County was relying on a deed, it did not need to meet the other
requirements under Iowa law relating to easements by prescription. See Iowa Code § 564.1
(requiring a claimant to provide express notice to the owner of the servient estate).

       17
            The court likewise finds that parcels that were separated from the rail corridor by 140th
Street (34.A and 34.B) do not adjoin the rail corridor. Plaintiffs rely on Adkins v. United States,
2013 WL 951158 (Fed. Cl. 2013) for the proposition that the filing of a plat dedicating a road to
an unincorporated village conveys only an easement to use the tract for public purposes. Id. at
*4-5 (citing Town of Kenwood Park v. Leonard, 158 N.W. 655, 658 (Iowa 1916)). In Steicklein,
however, the Iowa Supreme Court made clear that upon the incorporation of a city and its
acceptance of the same dedication, the village streets “are held by the incorporated city in fee
simple.” Steicklein, 693 N.W. 2d 335, 339 (Iowa 2005); see also Kelroy v. City of Clear Lake, 5
N.W. 2d 12, 16 (Iowa 1942); Inc. Town of Ackley v. Cent. States Elec. Co., 220 N.W. 315, 316
(Iowa 1928). The latter rule of law applies here and compels the court to conclude, as to this
issue, that defendant is correct.

                                               - 18 -
And this requirement plainly applies to rails-to-trails cases. See Burgess, 109 Fed. Cl. at 237;
Thomas v. United States, 106 Fed. Cl. 467, 478 (2012); Rhutasel, 105 Fed. Cl. at 226-27.
Moreover, nothing in Iowa law alters this proof requirement. See Burgess, 109 Fed. Cl. at 237;
Jenkins, 102 Fed. Cl. at 604.

        The affected plaintiffs have not met their burden of proof. In some instances, this is
because they have produced nothing to support their ownership claim. In other instances, it is
because the evidence produced merely suggests that a right-of-way was transferred, but does not
prove whether such an interest was, in fact, conveyed, or if an easement was conveyed, whether
that interest was unrestricted, subject only to railroad use, or subject to some other limitation.
See Burgess, 109 Fed. Cl. at 237. Accordingly, as to these parcels, plaintiffs have failed to
establish that they have a cognizable property interest, requiring that the claims relating to these
parcels be dismissed. 18

       7.          Other Parcels for Which the Evidence is Disputed.

                           Claimant Name                            Claim      Source
            Larry L. & Ruby E. Brunk                             21.A & 21.B    5-519
            Hans J. & Bernice Willadsen                             25.A        5-382
            Kay G. & Susan D. Blahauvietz                        34.A & 34.B    3-384
            Arco Dehydrating Co., Inc.                              44.A       H-191
            Everett J. & Phyllis A. Johnson Revocable
                                                                     59        F-410
            Trust

         As to the seven parcels listed above, the parties make various conflicting factual
arguments that rely, inter alia, on the chain of title and plat maps in the record. As to six of these
parcels (all but parcel 59), the parties have provided conflicting evidence as to whether these
parcels adjoin the rail corridor. Determining whether that is the case is, of course, critical under
Iowa Code §§ 327G.76 and 77, which confer a statutory reversionary right to adjoining
landowners triggered upon the extinguishment of a railroad easement. Primarily, these factual
disputes focus on whether the parcel in question is separated from the rail corridor by property
owned by a third party. In some instances, these disputes impact only a portion of the affected
parcel, with the parties agreeing that the remainder of the parcel either does or does not adjoin
the rail corridor. In the court’s view, these disputes give rise to genuine issues of material fact
that cannot be resolved under the pending motions, but must instead be resolved at trial. See
Burgess, 109 Fed. Cl. at 238.

       18
           Contrary to defendant’s claims, the court believes that plaintiffs have provided
sufficient documentation of ownership as to parcel 27.A. While plaintiffs are unable to provide a
deed that perfectly matches the legal description of the subject property, that incongruity is
explained by a 1959 affidavit of the county assessor. Defendant has not provided any evidence
contradicting this affidavit. In the court’s view, this means that plaintiffs are entitled to partial
summary judgment as to liability for this parcel. See RCFC 56(c)(1); 56(d)(2); see also Celotex
Corp. v. Catrett, 477 U.S. 317 (1986).

                                                        - 19 -
              *              *             *              *              *

      A chart summarizing the court’s conclusions regarding all 360 parcels may be found in
Appendix A to this opinion.

III.   CONCLUSION

        This court need go no further. Based on the foregoing, the court GRANTS, in part, and
DENIES, in part, plaintiffs’ supplemental motion for partial summary judgment, and
GRANTS, in part, and DENIES, in part, defendant’s cross-motion for summary judgment. On
or before March 14, 2014, the parties shall file a joint status report indicating how this case
should proceed, with a proposed schedule, as appropriate. The parties shall have at least one
serious discussion regarding settlement before filing this report.

       IT IS SO ORDERED.



                                                          s/Francis M. Allegra
                                                          Francis M. Allegra
                                                          Judge




                                            - 20 -
                                              APPENDIX A
      Claimant Name                                                          Claim   Source           Category
1.    Dale W. and Danna S. Braaksma                                           1.A        3-402          2(b)
2.    Dale W. & Danna S. Braaksma                                             1.B        3-402          2(b)
3.    Allendorf Wind Farm Inc., c/o Irvin Clubine                             2.A        3-402          2(c)
4.    Allendorf Wind Farm Inc., c/o Irvin Clubine                             2.B     3-419, 13-287     2(c)
5.    Farmers Cooper Elevator Company of Allendorf                              3     3-402, 13-286     2(c)
6.    The Estate of Theodore Pranger; Loreen J. Bruxvoort; John W. Pranger    4.A     3-419, 13-287     2(b)
7.    The Estate of Theodore Pranger; Loreen J. Bruxvoort; John W. Pranger     4.B        3-419         2(b)
8.    The Estate of Theodore Pranger; Loreen J. Bruxvoort; John W. Pranger     4.C        3-419         2(b)
9.    The Estate of Theodore Pranger; Loreen J. Bruxvoort; John W. Pranger    4.D         5-471         2(a)
10.   Wayne D. & Esther Moet                                                  5.A         3-417         2(b)
11.   Wayne D. & Esther Moet                                                   5.B        3-417         2(b)
12.   Wayne D. & Esther Moet                                                   5.C        3-417         2(b)
13.   Juliana Garret & Judson Te Paske                                        6.A         5-353         2(b)
14.   Juliana Garret & Judson Te Paske                                         6.B        5-353         2(b)
15.   Juliana Garret & Judson Te Paske                                         6.C        5-353         2(b)
16.   Juliana Garret & Judson Te Paske                                        6.D         5-353         2(b)
17.   Juliana Garret & Judson Te Paske                                         6.E        5-353         2(b)
18.   M. Rock Marco & Dan Hartwig                                             7.A         5-353         2(b)
19.   M. Rock Marco & Dan Hartwig                                              7.B        5-353         2(b)
20.   M. Rock Marco & Dan Hartwig                                              7.C        5-353         2(b)
21.   Robert & Sylvia A. Rolfes                                               8.A         5-353         2(a)
22.   Robert & Sylvia A. Rolfes                                                8.B        5-353         2(a)
23.   Robert & Sylvia A. Rolfes                                                8.C        5-353         2(a)
24.   Osceola County Courthouse                                               9.A         5-353         2(d)
25.   Osceola County Courthouse                                                9.B        5-353         2(d)
26.   Osceola County Courthouse                                                9.C        5-394         2(d)
27.   Osceola County Courthouse                                               9.D         5-394         2(d)
28.   Osceola County Courthouse                                                9.E        5-406         2(d)
29.   Osceola County Conservation Board                                        9.F        5-471         2(d)
30.   Osceola County Conservation Board                                       9.G         5-471         2(d)
31.   Osceola County Conservation Board                                       9.H         5-471         2(d)
32.   Osceola County Conservation Board                                        9.I        5-471         2(d)
33.   Osceola County                                                           9.J        5-519         2(d)
34.   Osceola County Courthouse                                               9.K         5-495         2(d)
35.   Clear Lake Stock Farms, Inc., c/o John Dreeson                          10.A        5-394         2(a)
36.   Clear Lake Stock Farms, Inc., c/o John Dreeson                          10.B        5-394         2(a)
37.   Sonstegard Family Farms, c/o Phil Sonstegard                            11.A        5-406         2(a)
38.   Sonstegard Family Farms, IA General Partnership                         11.B        5-406         2(a)
39.   Sonstegard Family Farms, IA General Partnership                         11.C        5-471         2(a)
40.   Sonstegard Family Farms, IA General Partnership                         11.D        3-114          3
41.   Sonstegard Family Farms, IA General Partnership                         11.E        5-495         2(c)
42.   Sonstegard Family Farms, IA General Partnership                         11.F        5-495         2(c)
43.   Sonstegard Family Farms, IA General Partnership                         11.G        5-495         2(c)
44.   Sonstegard Family Farms, IA General Partnership                         11.H        3-388         2(b)
45.   Sonstegard Family Farms, IA General Partnership                         11.I                       3
46.   Sonstegard Family Farms, IA General Partnership                         11.J       3-384          2(b)
47.   Sonstegard Family Farms, c/o John Carlson, Sr.                          11.K                       3
48.   Sonstegard Family Farms, c/o John Carlson, Sr.                          11.L       H-555          2(b)
49.   Earl Faber                                                              12.A       5-469          2(a)
50.   Earl Faber                                                              12.B       5-471          2(a)


                                                    - 21 -
      Claimant Name                                                               Claim   Source          Category
51.   Earl Faber                                                                   12.C       5-471         2(a)
52.   Mary, Debra, Roger, Norman, Dwaine, Allen, & Karen Swalve; Janice Neilsen    13.A       3-400         2(b)
53.   Mary, Debra, Roger, Norman, Dwaine, Allen, & Karen Swalve; Janice Neilsen    13.B       3-400         2(b)
54.   Marlin & Mary Laverman                                                       14.A       5-374         2(a)
55.   Marlin & Mary Laverman                                                       14.B       5-374         2(a)
56.   Marlin & Mary Laverman                                                       14.C       5-374         2(a)
57.   Christian Reformed Church c/o Larry Post                                     15.A       5-353           1
58.   Christian Reformed Church c/o Larry Post                                     15.B       5-353           1
59.   Lawrence W. & Vonna R. Leckband                                              16.A       5-340         2(a)
60.   Lawrence W. Leckband                                                         16.B       5-340         2(a)
61.   Lawrence W. Leckband                                                         16.C       5-340         2(a)
62.   Lawrence W. Lackband                                                         16.D       5-340         2(a)
63.   Mark and Verna Salzman                                                        17        5-340         2(a)
64.   James Hesebeck                                                                18     5-340, 5-480     2(a)
65.   Cooperative Elevator Association of Ocheyedan                                19.A    5-340, 5-480     2(a)
66.   Cooperative Elevator Association of Ocheyedan                                19.B    5-519, 5-515     2(a)
67.   Cooperative Elevator Association of Ocheyedan                                19.C    5-519, 5-515     2(a)
68.   Cooperative Elevator Association of Ocheyedan, c/o Robert Jacobs             19.D       5-402         2(a)
69.   Cooperative Elevator Association of Ocheyedan                                19.E       3-388         2(b)
70.   Randall W. Boeke                                                             20.A       5-519         2(c)
71.   Randall W. Boeke                                                             20.B       5-519         2(a)
72.   Larry L. & Ruby E. Brunk                                                     21.A       5-519           7
73    Larry L. & Ruby E. Brunk                                                     21.B       5-519           7
74.   Larry L. & Ruby E. Brunk                                                     21.C       5-519         2(a)
75.   Douglas D. & Danette K. Block                                                22.A       5-353         2(a)
76.   Douglas D. & Danette K. Block                                                22.B       5-353         2(a)
77.   Douglas D. & Danette K. Block                                                22.C       5-353         2(a)
78.   Douglas D. & Danette K. Block                                                22.D       5-353         2(a)
79.   Alan Hart                                                                    23.A       5-353         2(a)
80.   Helen Hart                                                                   23.B       5-353         2(a)
81.   Helen Hart                                                                   23.C       5-353         2(a)
82.   Alan Hart                                                                    23.D       5-353         2(a)
83.   Alan Hart                                                                    23.E       5-353         2(a)
84.   Alan Hart                                                                    23.F       5-353         2(a)
85.   Alan Hart                                                                    23.G       5-376         2(a)
86.   Maurice D. & Barbara L. Block                                                24.A       5-353         2(a)
87.   Maurice D. & Barbara L. Block                                                24.B       5-353         2(a)
88.   Hans J. & Bernice Willadsen                                                  25.A       5-382           7
89.   Hans J. & Bernice Willadsen                                                  25.B       5-382         2(a)
90.   Hans J. & Bernice Willadsen                                                  25.C       5-382         2(a)
91.   Larry Bosma; Jerry & Marcella Bosma; Darlene Wassink; Arlene Van Beek;
      Ester Bosma; Presentation Sisters, Inc; Charles & Joyce Bosma; Leo Bosma;    26.A       5-384         2(a)
      Pamela & Duane Van deHoef; Lucella Bosma; Frances B. Bosma Trust
92.   Larry Bosma; Jerry & Marcella Bosma; Darlene Wassink; Arlene Van Beek;
      Ester Bosma; Presentation Sisters, Inc; Charles & Joyce Bosma; Leo Bosma;    26.B       5-412         2(a)
      Pamela & Duane Van deHoef; Lucella Bosma; Frances B. Bosma Trust
93.   Merle L. & Sarah J. Pedley                                                   27.A       5-380          6
94.   Merle L. & Sarah J. Pedley                                                   27.B       5-388         2(a)
95.   Merle L. & Sarah J. Pedley                                                   27.C       5-394         2(b)
96.   Travaille Family Farms Inc., c/o Robert Travaille, President                 28.A       5-380         2(a)
97.   Travaille Family Farms Inc., c/o Robert Travaille, President                 28.B       5-388         2(a)
98.   Eugene C. Schmidt                                                             29        3-394         2(b)



                                                - 22 -
       Claimant Name                                                              Claim   Source      Category
99.    Wilfred & Ellen Bosma                                                       30.A       3-394     2(b)
100.   Wilfred & Ellen Bosma                                                       30.B       3-392     2(b)
101.   Wilfred & Ellen Bosma                                                       30.C       3-392     2(b)
102.   Wilfred & Ellen Bosma                                                       30.D       3-392     2(b)
103.   Dale L. Peters                                                              31.A       3-392     2(b)
104.   Dale L. Peters                                                              31.B       3-392     2(b)
105.   Dale L. Peters                                                              31.C       3-390     2(a)
106.   Tom & Le Ann Ransom                                                         32.A       H-313       3
107.   Tom & Le Ann Ransom                                                         32.B       5-495     2(c)
108.   Tom & Le Ann Ransom                                                         32.C       5-495     2(c)
109.   Tom & Le Ann Ransom                                                         32.D       5-495     2(c)
110.   J&M Partnership LLP, c/o Mark Bergman                                       33.A       5-424     2(c)
111.   J&M Partnership LLP, c/o Mary Bergman                                       33.B       5-424       1
112.   J&M Partnership LLP, c/o Mary Bergman                                       33.C       5-424       1
113.   J&M Partnership LLP, c/o Mary Bergman                                       33.D       5-402     2(a)
114.   J&M Partnership LLP, c/o Mary Bergman                                       33.E       3-388     2(b)
115.   J&M Partnership LLP, c/o Mary Bergman                                       33.F       3-388     2(b)
116.   Kay G. & Susan D. Blahauvietz                                               34.A       3-384       7
117.   Kay G. & Susan D. Blahauvietz                                               34.B       3-384       7
118.   Ardyce Rueter                                                               35.A       3-384     2(b)
119.   Ardyce Rueter                                                               35.B       3-386     2(b)
120.   Scott Rueter Revocable Trust                                                36.A       5-495     2(c)
121.   Scott Rueter Revocable Trust                                                36.B       5-495     2(c)
122.   Gerald R. & Joan C. Vander Muelen                                           37.A       5-406     2(a)
123.   Gerald R. & Joan C. Vander Muelen                                           37.B       5-406     2(a)
124.   Randy E. Clark; Linda Kunzman; Barbra A. Cambilargui & Lori M. Clark-                            2(a)
                                                                                   38.A       H-564
       Cotterman
125.   Randy E. Clark; Linda Kunzman; Barbra A. Cambilargui & Lori M. Clark-                            2(a)
                                                                                   38.B       H-564
       Cotterman
126.   Randy E. Clark; Linda Kunzman; Barbra A. Cambilargui & Lori M. Clark-                            2(a)
                                                                                   38.C       H-564
       Cotterman
127.   Randy E. Clark; Linda Kunzman; Barbra A. Cambilargui & Lori M. Clark-                            2(a)
                                                                                   38.D       H-560
       Cotterman
128.   Randy E. Clark; Linda Kunzman; Barbra A. Cambilargui & Lori M. Clark-                            2(a)
                                                                                   38.E       H-560
       Cotterman
129.   Clifford L. Nebelsick                                                       39.A       H-560     2(a)
130.   Clifford L. Nebelsick                                                       39.B       H-560     2(a)
131.   Clifford L. Nebelsick                                                       39.C       H-560     2(a)
132.   Frederick & Scott W. Goodno; Stacy Wiese; Justin & Shawna Goodno            40.A       H-560     2(a)
133.   Frederick & Scott W. Goodno; Stacy Wiese; Justin & Shawna Goodno            40.B       H-560     2(a)
134.   Frederick & Scott W. Goodno; Stacy Wiese; Justin & Shawna Goodno            40.C       H-555     2(a)
135.   Frederick & Scott W. Goodno; Stacy Wiese; Justin & Shawna Goodno            40.D       H-555     2(a)
136.   Jared Andrew Herbert Revocable Trust & The Mary Julianne Spencer-Herbert                         2(b)
                                                                                   41.A       H-555
       Revocable Trust
137.   Jared Andrew Herbert Revocable Trust & The Mary Julianne Spencer-Herbert                         2(b)
                                                                                   41.B       H-565
       Revocable Trust
138.   Jared Andrew Herbert Revocable Trust & The Mary Julianne Spencer-Herbert                         2(b)
                                                                                   41.C       H-565
       Revocable Trust
139.   Jared Andrew Herbert Revocable Trust & The Mary Julianne Spencer-Herbert                         2(b)
                                                                                   41.D       H-557
       Revocable Trust
140.   Jared Andrew Herbert Revocable Trust & The Mary Julianne Spencer-Herbert                         2(b)
                                                                                   41.E       H-557
       Revocable Trust
141.   Jared Andrew Herbert Revocable Trust & The Mary Julianne Spencer-Herbert                         2(a)
                                                                                   41.F       H-191
       Revocable Trust
142.   Jared Andrew Herbert Revocable Trust & The Mary Julianne Spencer-Herbert                         2(a)
                                                                                   41.G       H-191
       Revocable Trust


                                                 - 23 -
       Claimant Name                                                              Claim   Source           Category
143.   Jared Andrew Herbert Revocable Trust & The Mary Julianne Spencer-Herbert                              2(a)
                                                                                   41.H       H-191
       Revocable Trust
144.   Steven A. & Jennifer L. Krummen; Stewart A. Krummen; Craig S. Krummen &                               2(b)
                                                                                   42.A       H-565
       Royce Krummen
145.   Steven A. & Jennifer L. Krummen; Stewart A. Krummen; Craig S. Krummen &                               2(b)
                                                                                   42.B       H-565
       Royce Krummen
146.   Steven A. & Jennifer L. Krummen; Stewart A. Krummen; Craig S. Krummen &                               2(b)
                                                                                   42.C       H-557
       Royce Krummen
147.   Steven A. & Jennifer L. Krummen; Stewart A. Krummen; Craig S. Krummen &                               2(b)
                                                                                   42.D       H-557
       Royce Krummen
148.   Steven A. & Jennifer L. Krummen; Stewart A. Krummen; Craig S. Krummen &                               2(a)
                                                                                   42.E       H-191
       Royce Krummen
149.   Randall J. Johnson                                                          43.A       H-557          2(b)
150.   Randall J. Johnson                                                          43.B       H-557          2(b)
151.   Randall J. Johnson                                                          43.C       H-191          2(a)
152.   Arco Dehydrating Co. Inc., c/o Steven Krummen, President                    44.A       H-191           7
153.   Arco Dehydrating Co. Inc., c/o Steven Krummen, President                    44.B       H-191          2(a)
154.   Arco Dehydrating Co. Inc., c/o Steven Krummen, President                    44.C       H-191          2(a)
155.   Arco Dehydrating Co. Inc., c/o Steven Krummen, President                    44.D       H-191          2(a)
156.   Arco Dehydrating Co. Inc., c/o Steven Krummen, President                    44.E       H-191           4
157.   Arco Dehydrating Co. Inc., c/o Steven Krummen, President                    44.F       H-239          2(b)
158.   Arco Dehydrating Co. Inc., c/o Steven Krummen, President                    44.G       H-239          2(b)
159.   Gregory L. Baloun                                                           45.A       H-191          2(a)
160.   Gregory L. Baloun                                                           45.B       H-191          2(a)
161.   Gregory L. Baloun                                                           45.C       H-191          2(a)
162.   Gregory L. Baloun                                                           45.D       H-191          2(a)
163.   Gregory L. Baloun & Wes McClure                                             45.E       H-135          2(a)
164.   Allen and Mary J. Arnold                                                     46        H-135          2(a)
165.   William Steven & Dianne Kathleen Jansen                                      47        H-135          2(a)
166.   Lake Park Development Corp. c/o Richard Packebush                            48        H-135          2(a)
167.   Bradley T. & Francel L. Graham                                              49.A       H-135          2(a)
168.   Bradley T. & Francel L. Graham                                              49.B       H-135          2(a)
169.   Bradley T. & Francel L. Graham                                              49.C       H-135          2(a)
170.   Krummen Farms LP, c/o Steven Krummen                                        50.A       H-135          2(a)
171.   Krummen Farms LP, c/o Steven Krummen                                        50.B       H-135          2(a)
172.   Krummen Farms LP, c/o Steven Krummen                                        50.C       H-135          2(a)
173.   Krummen Farms LP, c/o Steven Krummen                                        50.D       H-135          2(a)
174.   Krummen Farms LP, c/o Steven Krummen                                        50.E       H-135          2(a)
175.   Robert Allen                                                                51.A       H-162          2(a)
176.   Robert Allen                                                                51.B       H-162          2(a)
177.   Robert Allen                                                                51.C       H-162          2(a)
178.   Harold R. Hartmann Trust, Darlene S. Hartmann, Trustee                      52.A       H-162          2(a)
179.   Harold R. Hartmann Trust, Darlene S. Hartmann, Trustee                      52.B       H-162          2(a)
180.   Harold R. Hartmann Trust, Darlene S. Hartmann, Trustee                      52.C    H-218, H-222      2(a)
181.   Harold R. Hartmann Trust, Darlene S. Hartmann, Trustee                      52.D    H-221, H-220      2(b)
182.   Harold R. Hartmann Trust, Darlene S. Hartmann, Trustee                      52.E    H-221, H-220      2(b)
183.   James H. & Mary C. Watts                                                     53     H-231, H-233      2(b)
184.   Randall & Russell Eckard                                                    54.A    H-231, H-233      2(b)
185.   Randall & Russell Eckard                                                    54.B    H-231, H-233      2(b)
186.   Donald C. McHose, Richard R. McHose & Elwin Pearey                          55.A    H-231, H-233      2(b)
187.   Donald C. McHose, Richard R. McHose & Elwin Pearey                                  H-231, H-233,     2(b)
                                                                                   55.B
                                                                                              H-229
188.   Donald C. McHose, Richard R. McHose & Elwin Pearey                                  H-231, H-233,     2(b)
                                                                                   55.C
                                                                                              H-229



                                                - 24 -
       Claimant Name                                                               Claim   Source           Category
189.   Donald C. McHose, Richard R. McHose & Elwin Pearey                                   H-231, H-233,     2(b)
                                                                                    55.D
                                                                                               H-229
190.   Estate of Ester Gath                                                                 H-231, H-233,     2(b)
                                                                                    56.A
                                                                                               H-229
191.   Estate of Ester Gath                                                                 H-231, H-233,     2(b)
                                                                                    56.B
                                                                                               H-229
193.   Timothy S. Hoerichs & Ann L. Hoerichs Family Trust, Timothy & Ann                                      2(a)
                                                                                    57.A       H-161
       Hoerichs, Trustees
194.   Timothy S. Hoerichs & Ann L. Hoerichs Family Trust, Timothy & Ann                                      2(a)
                                                                                    57.B       H-161
       Hoerichs, Trustees
195.   David B. Olson                                                                58        H-161          2(a)
196.   Everett J. & Phyllis A. Johnson Revocable Trust                               59        F-410           7
197.   Harlen M. Mitchell Revocable Trust & Lennace E. Mitchell Revocable Trust,                              2(b)
                                                                                    60.A       H-226
       c/o Scott Mitchell POA
198.   Harlen M. Mitchell Revocable Trust & Lennace E. Mitchell Revocable Trust,                              2(b)
                                                                                    60.B       H-226
       c/o Scott Mitchell POA
199.   Orr Family Farm Company LLC, c/o Julia Ceasar                                 61        H-224          2(b)
200.   Sunny Joan Fronk Revocable Trust                                              62        H-224          2(b)
201.   Jon & Tim Gunderson                                                          63.A       H-224          2(c)
202.   Jon Gunderson                                                                63.B       H-289          2(a)
203.   Furman Realty, c/o CJ Furman                                                  64        H-224          2(b)
204.   Donald R. & Phyllis Lago, c/o Douglas K. Lago POA                            65.A       H-222          2(b)
205.   Donald R. & Phyllis Lago, c/o Douglas K. Lago POA                            65.B    H-220, H-221      2(b)
206.   Donald R. & Phyllis Lago, c/o Douglas K. Lago POA                            65.C    H-220, H-221      2(b)
207.   Cohrs Construction, Inc.                                                      66        H-289          2(a)
208.   Mark S. & Carol Coleman                                                       67     H-216, H-163       1
209.   Evelyn McClurg & The McClurg Family Farm, LLC                                68.A       H-288          2(a)
210.   Evelyn McClurg & The McClurg Family Farm, LLC                                68.B       H-288          2(a)
211.   Evelyn McClurg & The McClurg Family Farm, LLC                                68.C       H-288          2(a)
212.   Paul J. & Diane L. Kollasch                                                   69        H-288          2(a)
213.   Jerry Edward Miller                                                          70.A       H-288          2(a)
214.   Jerry Edward Miller                                                          70.B       H-288          2(a)
215.   Gwendolyn Vetter                                                             71.A       H-288          2(a)
216.   Gwendolyn Vetter                                                             71.B       H-288          2(a)
217.   Gwendolyn Vetter                                                             71.C       H-177          2(a)
218.   Gwendolyn Vetter                                                             71.D       H-193          2(a)
219.   Gwendolyn Vetter                                                             71.E       H-193          2(a)
220.   Janet Bergman Revocable Trust, c/o Janet Bergman, Trustee                     72        H-194          2(a)
221.   Terry L. & Cheryl L. Bruns                                                    73        H-194          2(a)
222.   Don B. & Barbara F. Erlandson                                                 74        H-194          2(a)
223.   Raymond A. & Darlene Gustafson                                               75.A       H-194          2(a)
224.   Raymond A. & Darlene Gustafson                                               75.B       H-194          2(a)
225.   Scott & Mary Lynn Ingvall                                                     76        H-194          2(a)
226.   Richard L. & Kathy S. Kleen                                                  77.A       H-194          2(a)
227.   Richard L. & Kathy S. Kleen                                                  77.B       F-406           5
228.   Todd Krieger                                                                 78.A       H-194          2(a)
229.   Todd Krieger                                                                 78.B       H-194          2(a)
230.   Kathleen M. Krueger                                                          79.A       H-194          2(a)
231.   Kathleen M. Krueger                                                          79.B       H-194          2(a)
232.   Kathleen M. Krueger                                                          79.C       H-194          2(a)
233.   Dennis A. & Marilyn K. Ladwig                                                80.A       H-194          2(a)
234.   Dennis A. & Marilyn K. Ladwig                                                80.B       H-194          2(a)
235.   G. Wallis Reed Trust, G. Wallis Reed, Trustee                                 81        H-194          2(a)
236.   Roger F. Reppert Revocable Trust, Roger F. Reppert, Trustee                   82        H-194          2(a)



                                                  - 25 -
       Claimant Name                                                                 Claim   Source          Category
237.   Arthur J. Thompson & Jill N. McDowell                                         83.A        H-194           6
238.   Arthur J. Thompson & Jill N. McDowell                                          83.B       H-194         2(a)
239.   Ferrellgas Inc. c/o Jason P. Cullen                                             84        H-194         2(a)
240.   Jack L. & Beverly J. Longmore                                                 85.A        F-402         2(a)
241.   Jack L. & Beverly J. Longmore                                                  85.B       F-402         2(a)
242.   Craig F. & Ellen M. Moffitt                                                     86        H-194         2(a)
243.   Deja Blues Diner, LLC c/o Ivan Brown                                            87        F-402         2(c)
244.   BV Buildings, LLC c/o John C. Brown                                           88.A        F-402         2(c)
245.   BV Buildings, LLC c/o John C. Brown                                            88.B       F-402         2(c)
246.   American Legion Post #23 c/o Denny L. Perry, Commander                          89        H-297           5
247.   Robert Tatman                                                                   90        F-384           5
248.   Martin & Melinda Marten                                                         91        F-384           1
249.   Albert Bartley                                                                  92        F-384           1
250.   Carol & Larry Rasmussen                                                         93        F-384           5
251.   Scott Trigg & Nancy J. Johnson                                                  94                        1
252.   Richard A. & Karla J. Heinrichs                                               95.A        F-384         2(a)
253.   Richard A. & Karla J. Heinrichs                                                95.B       F-384         2(a)
254.   Richard A. & Karla J. Heinrichs                                                95.C       F-384         2(a)
255.   Ronald D. Claussen Revocable Trust                                            96.A        F-384         2(a)
256.   Ronald D. Claussen Revocable Trust                                             96.B       F-384         2(a)
257.   Dawn Shryock                                                                    97        F-384           5
258.   Neil & Katie Slater                                                             98        F-402         2(c)
259.   Brian A. & Carol A. Woods                                                       99        F-384         2(a)
260.   Michael K. De Jong                                                             100        F-406           1
261.   Maye M. Swanson                                                                101        F-406           1
262.   Rick B. & Phyllis M. Hartwig                                                   102        F-406           5
263.   Brett Heaton                                                                   103        F-406           5
264.   Matthew L. & Dawn D. Zeman                                                     104        F-406           5
265.   Michael E. & Richard H. Jensen                                                 105        F-406           5
266.   Larry Gilbert Revocable Trust, c/o Larry Gilbert and Chris & Angela Geinitz    106        F-406           5
267.   Gertrude M. Shipley                                                            107        F-406           5
268.   Evelyn Larsen                                                                  108        F-406           5
269.   Raymond N. & Mary Lou John                                                     109        F-406           5
270.   Dan M. & Lori D. Lewis                                                         110                        1
271.   Jean J. & Joan J. McKnight                                                     111        F-406           5
272.   Tanya A. Noble                                                                 112        F-406           5
273.   Sarah E. Page Verrips                                                          113        F-406           5
274.   Mark & Karen Byers                                                             114        F-410           4
275.   Underwood Family Trust, c/o Tom Underwood                                     115.A       F-410           5
276.   Underwood Family Trust, c/o Tom Underwood                                     115.B       H-74          2(b)
277.   Underwood Family Trust, c/o Tom Underwood                                     115.C       H-74          2(b)
278.   Robert W. Thorbrogger                                                          116     F-403, F-413     2(a)
279.   Janice M. Schultz                                                              117     F-403, F-413     2(a)
280.   Frigate LLC, c/o Natalie Brenton                                              118.A    F-403, F-413     2(a)
281.   Frigate LLC, c/o Natalie Brenton                                              118.B    F-403, F-413     2(a)
282.   David S. & Darlene I. Shaw                                                    119.A    F-403, F-413     2(a)
283.   David S. & Darlene I. Shaw                                                    119.B    F-403, F-413     2(a)
284.   William A. & Carol J. Naviaux                                                  120     F-403, F-413       5
285.   Keith L. & Susan L. Ostrum                                                     121        H-313         2(a)
286.   Mark A. & Kristine L. Hoss                                                     122     F-403, F-413     2(a)
287.   Reed L. Potter, Julie A. Bergquist, POA                                        123     F-403, F-413     2(a)



                                                   - 26 -
       Claimant Name                                                      Claim   Source          Category
288.   James E. & Pamela A. Feld                                           124        H-313         2(a)
289.   Thomas L. Hoffman                                                   125        H-313         2(a)
290.   Linda S. Taylor                                                     126        H-313         2(a)
291.   Dennis D. & Anita Dean                                             127.A       H-313         2(a)
292.   Dennis D. & Anita Dean                                             127.B       H-313         2(a)
293.   Scott V. & Jolene C. Egertson                                       128        H-313         2(a)
294.   Gregory A. & Connie J. Tolan                                        129        H-313         2(a)
295.   Michael T. & Rhonda F. Reekers                                      130        H-313         2(a)
296.   Beverly Jean Steinberger                                            131        H-313         2(a)
297.   Arthur C & Roxa L. Cummings                                         132        H-313         2(a)
298.   Kathleen M. Drysdale                                                133        H-313         2(a)
299.   Kimberly K. Durst                                                   134        H-313         2(a)
300.   Gary & Tom Kuhlman, Kathy Jo Swalve, Sally Ann Lundberg & Phoebe                             2(a)
                                                                           135        H-313
       Hersom
301.   Duane H. Serck                                                      136     F-417, H-66      2(a)
302.   Clint T. & Lindsay R. Robinson                                      137        H-164         2(a)
303.   William J. & Carleen C. Lambert                                    138.A       H-164         2(a)
304.   William J. & Carleen C. Lambert                                    138.B       F-420         2(a)
305.   William J. & Carleen C. Lambert                                    138.C       F-404         2(b)
306.   Joyce Overocker                                                    139.A    F-412, F-419     2(a)
307.   Joyce Overocker                                                    139.B    F-412, F-419     2(a)
308.   Joyce Overocker                                                    139.C       F-412         2(a)
309.   Joyce Overocker                                                    139.D       F-411         2(a)
310.   Rohn K. Shepley                                                     140        F-412         2(a)
311.   Lavonne Esther Hansen                                              141.A       F-411         2(a)
312.   Lavonne Esther Hansen                                              141.B       F-411         2(a)
313.   Margerite Butcher Revocable Trust                                  142.A       F-420         2(a)
314.   Margerite Butcher Revocable Trust                                  142.B       F-404         2(a)
315.   Margerite Butcher Revocable Trust                                  142.C       F-416         2(a)
316.   Margerite Butcher Revocable Trust                                  142.D       F-416         2(a)
317.   Margaret Hill Northey                                              143.A       F-415         2(a)
318.   Margaret Hill Northey                                              143.B       F-415         2(a)
319.   Douglas A. & Nancy N. Pringnitz                                    144.A       F-415         2(a)
320.   Douglas A. & Nancy N. Pringnitz                                    144.B       F-415         2(a)
321.   Robert Turpin, Mary Seylar, James L. Turpin Family Trust           145.A       H-74          2(b)
322.   Robert Turpin, Mary Seylar, James L. Turpin Family Trust           145.B       H-74          2(b)
323.   Robert & Peggy Turpin                                              145.C       H-74          2(b)
324.   Arnold Cook Trust, Bruce Cook, Trustee (signed by Van C. Vernon)   146.A       H-76          2(b)
325.   Arnold Cook Trust, Bruce Cook, Trustee (signed by Van C. Vernon)   146.B       H-76          2(b)
326.   Monte R. & Chet H. Hartung and Kristyn S. Shafrath                 147.A       H-76          2(b)
327.   Monte R. & Chet H. Hartung and Kristyn S. Shafrath                 147.B       H-76          2(b)
328.   Monte R. & Chet H. Hartung and Kristyn S. Shafrath                 147.C       H-76          2(b)
329.   Monte R. & Chet H. Hartung and Kristyn S. Shafrath                 147.D       H-76          2(b)
330.   Giese family Farms, Inc.                                            148        H-77          2(b)
331.   Irel D. and June R. Bruns                                           149        H-77          2(b)
332.   James C. & Susan M. Wendelsdorf                                    150.A       H-77          2(b)
333.   James C. & Susan M. Wendelsdorf                                    150.B       H-77           4
334.   Jon & Deborah Brekke                                               151.A       H-77          2(b)
335.   Jon & Deborah Brekke                                               151.B       H-77          2(b)
336.   Wireless Network Management Inc., c/o Michael A. Mitchell           152        H-77          2(b)
337.   Steven J. & Julie A. Ingvall                                        153        H-194         2(a)
338.   Jerry Moore                                                         154        H-313         2(a)


                                               - 27 -
       Claimant Name                                             Claim   Source          Category
339.   George W. Garloff                                         155.A       H-135         2(a)
340.   George W. Garloff                                         155.B    H-321, H-239       1
341.   George W. Garloff                                         155.C    H-321, H-239       1
342.   Great Lakes Cooperative                                   156.A                       1
343.   Great Lakes Cooperative                                   156.B                       1
344.   Great Lakes Cooperative                                   156.C                       1
345.   Great Lakes Cooperative                                   156.D                       1
346.   Great Lakes Cooperative                                   156.E                       1
347.   Great Lakes Cooperative                                   156.F                       1
348.   Great Lakes Cooperative                                   156.G                       1
349.   Great Lakes Cooperative                                   156.H                       1
350.   Robert Sr. & Robert Jr. Kirschbaum                        157.A                       1
351.   Robert Sr. & Robert Jr. Kirschbaum                        157.B                       1
352.   E. L. Ballou, c/o David H. Dreryser, Executor of Estate   158.A                       1
353.   E. L. Ballou, c/o David H. Dreryser, Executor of Estate   158.B                       1
354.   Robert L. Browning                                        159.A                       1
355.   Robert L. Browning                                        159.B                       1
356.   Robert L. Browning                                        159.C                       1
357.   Robert L. Browning                                        159.D                       1
358.   H. & V. Thompson Farms LTD, by Virginia Thompson           160                        1
359.   Lonnie S. Browning                                        161.A                       1
360.   Lonnie S. Browning                                        161.B                       1




                                                    - 28 -